Citation Nr: 1721720	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for medial collateral ligament instability of the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 in the United States Army.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


REMAND

The Board finds that the issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A (West 2014).

The Veteran underwent VA examinations to determine the severity of the disabilities on appeal in September 2011, May 2012, May 2014, and April 2016.  Those examinations were not complaint with 38 C.F.R. § 4.59 (2016) and the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that to be adequate, a VA examination of joints must, wherever possible, include testing that permits an adjudicator to assess the effect of painful motion.  Such an examination should include range of motion tests for both active and passive motion, in weight-bearing and non-weight-bearing circumstances and, if possible, the same testing of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2016).  See Correia, 28 Vet. App. at 165, 169-70.  Because the April 2016 VA examination does not comply with Correia, a new examination is warranted to determine the severity of the Veteran's right and left knee osteoarthritis.  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (osteoarthritis and degenerative joint disease are synonyms of each other).

The Board will defer a decision on the Veteran's right knee instability rating until Correia compliant testing has been performed, so all of the evidence may be evaluated and an "equitable and just" decision be made.  See 38 C.F.R. § 4.6 (2016).

In an October 2012 statement that accompanied his appeal to the Board, the Veteran requested VA consider an extra-schedular rating of his knee disabilities.  The RO has since adjudicated this claim, but it is not clear consideration was given to an extra-schedular rating.  See 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues remaining on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim. If authorized, obtain identified records.   

As the record shows that the Veteran also receives VA outpatient treatment, request all records of this medical care since April 2016. 

All new records should be associated with the Veteran's VA electronic claims file.

 2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee and left knee disabilities.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

Request that the examiner comment on what aspects of the Veteran's daily activities and occupational function are impaired by the bilateral knee disabilities. All findings should be reported in detail.  

 3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record, to include consideration of an extra-schedular rating.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






